DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,10-11,13-14,20 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20190093489 to Mondal.
As to claim 1, Mondal discloses A turbomachine (Fig 1), comprising: a rotatable annular outer drum rotor (131,121) connected to a first plurality of blades (118), the rotatable annular outer drum rotor being constructed of, at least, a first drum segment (131) and a second drum segment (121); and a retaining ring  (series of 144, Fig 4) arranged and secured between the first and second drum segments (Fig 3) of the rotatable annular outer drum rotor for radially retaining each of the first plurality of blades via their respective blade root portions within the rotatable annular outer drum rotor (Fig 3,4).
claim 2, Mondal discloses the first and second drum segments of the rotatable annular outer drum rotor are arranged together so as to define a gap therebetween, the gap being sized such that the retaining ring fills the gap (Fig 3,4).
As to claim 3, Mondal discloses wherein the first and second drum segments of the rotatable annular outer drum rotor are secured together via a bolted joint (Par 0035).
As to claim 10, Mondal discloses wherein the retaining ring is constructed of a plurality of ring segments (Fig 4).
As to claim 11, Mondal discloses the turbomachine comprises at least one of a turbine section, a compressor section, or a generator (Fig 1).
As to claim 13, Mondal discloses providing a first drum segment of the rotatable annular outer drum rotor (131); securing a retaining ring to the first drum segment (Par 0035); securing a plurality of blade root portions of the plurality of blades within the retaining ring (Fig 3,4); and securing a second drum segment (121) of the rotatable annular outer drum rotor to the first drum segment such that the retaining ring is arranged therebetween (Fig 3,4).
As to claim 14, Mondal discloses securing the second drum segment of the rotatable annular outer drum rotor to the first drum segment via a bolted joint (Par 0035).
As to claim 20, Mondal discloses securing the retaining ring to the first drum segment further comprises securing a plurality of ring segments to the first drum segment to form the retaining ring (144, Fig 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20190093489 to Mondal as applied to claim 1 above in view of US Patent 6732502 to Seda.
As to claim 12, Mondal discloses the features of Claim 1, but does not expressly disclose the turbomachine comprises the turbine section, the turbine section comprising a high pressure rotor comprising a high pressure turbine and a low pressure turbine comprising counter rotatable low pressure inner and outer rotors located aft of the high pressure rotor, the low pressure turbine further 
At the time of invention, it would have been obvious to one of ordinary skill in the art to use the retainment mechanism of Mondal in the system of Seda as Seda is silent regarding how the drum components over the exterior rotor are attached between the exterior rotors and this would have allowed for a stable and secure outer drum design allowing for ease of removal of various stages as needed for repair and replacement providing predictable results.

Allowable Subject Matter
Claim 4-9,15-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746